Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3, 5-18, 20 are pending in this application.  Amended claims 1, 3, 5-9, 11-13, 15-17 and canceled claims 2, 4, 19 are noted.
	The amendment dated 04/05/2021 has been entered and carefully considered.  The examiner appreciates the amendments to the title and claims.  In view of said amendments, the objection to the title, the objection to the claims, the 112 rejection, and the previous art rejection have been withdrawn.
	Claim 20 is withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, 9-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (2012/0108077) in view of Khandelwal et al. (2008/0085611).
Kaga discloses a semiconductor device manufacturing method (title) in which a titanium nitride film is formed by ALD (0100) on a substrate placed in a chamber (0008-0015).  Specifically, titanium tetrachloride is supplied and purged (0116-0122) followed by the supply and purge of ammonia (0123-0130) in steps S211-S214 which can be repeated (Figure 10).  In one embodiment, mono methyl hydrazine can be used for ammonia (0167).  However, the reference fails to teach ammonia and hydrazine.
Khandelwal teaches of forming titanium nitride barrier layers (title) in which the nitrogen precursor can be ammonia, hydrazine and combinations thereof (0024).  It would have been obvious to utilize ammonia and hydrazine in the process of Kaga with the expectation of success because Khandelwal teaches the conventionality of using the combination of ammonia and hydrazine.
With respect to the newly added limitation of purging ammonia and hydrazine, Kaga teaches of purging ammonia (0123-0130) and Khandelwal teaches a combination of ammonia and hydrazine (0024).
Regarding claim 3, Kaga teaches TiN (0098).
Regarding claim 5, Kaga teaches TiN (0098) and a temperature of 300oC (0107).
Regarding claim 6, Kaga teaches a temperature of 300oC (0107).
Regarding claim 9, Kaga teaches supplying mono methyl hydrazine (0167).
Regarding claim 10, Kaga teaches TiN (0098) and a temperature of 300oC (0107).


With respect to the newly added limitation of purging ammonia and hydrazine, Kaga teaches of purging ammonia (0123-0130) and Khandelwal teaches a combination of ammonia and hydrazine (0024).
Regarding claim 13, Kaga teaches TiN (0098).
Regarding claim 14, Kaga teaches TiN (0098) and a temperature of 300oC (0107).

Claims 7-8, 11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (2012/0108077) in view of Khandelwal et al. (2008/0085611) and further in view of Sims et al. (9,214,333).  The combination of Kaga/Khandelwal fails to teach a specific chamber volume.
Sims teaches of depositing SiN film by ALD (abstract and title) in which the chamber volume is between 0.1 and 2 liters (col.20 lines 32-40).  It would have been obvious to utilize a an ALD chamber having a volume between 0.1 and 2 liters in the combination with the expectation of success and in the absence of a showing of criticality because Sims teaches a chamber volume between 0.1 and 2 liters.
In addition, the applicant requires a specific time and flow rate.  Sims teaches the appropriate time and flow rates (col.4 lines 41-62).  Regardless, Kaga teaches of varying flow rates and supply times (0099) and hence, would have been obvious to vary in the absence of a showing of unexpected results.
Regarding claim 8, Kaga teaches of times in the range of 10 to 120 seconds (0125). 

Regarding claim 15, Sims teaches a chamber volume between 0.1 and 2 liters (col.20 lines 32-40) and appropriate time and flow rates (col.4 lines 41-62).  Regardless, Kaga teaches of varying flow rates and supply times (0099) and hence, would have been obvious to vary in the absence of a showing of unexpected results.
Regarding claim 16, Kaga teaches of times in the range of 10 to 120 seconds (0125). 
Regarding claim 17, the applicant requires repeating two or more times.  Kaga teaches of repeating the film formation steps (0115).  To repeat two or more times would have been obvious given Kaga’s teaching.
Regarding claim 18, Kaga teaches TiCl4 (0115).


Kudelka et al. (2008/0173919) teaches of a transition metal nitride film by ALD in which ammonia and hydrazine are used and has been cited as relevant art.

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
Applicant first argues that Khandelwal fails to teach forming a TiN film comprising Cl or other impurities using TiCl4 and NH3 and supplying hydrazine compound gas as part or all of the 
The examiner agrees in part.  It is first noted that independent claims 1 and 12 do not recite forming a TiN film nor impurities nor TiCl4 nor a temperature.  Hence, applicant’s arguments are not commensurate in scope with the instant claims as presently written.  While the claimed invention is directed to forming a nitride film using ammonia, it is noted that Kaga teaches of forming a titanium nitride film using titanium tetrachloride and ammonia (0100, 0116-0130).
Applicant next argues that Khandelwal teaches of applying a titanium precursor and a nitrogen precursor simultaneously which differs from the claimed invention (p.11 1st full paragraph).
The examiner agrees in part.  It is first noted that independent claims 1 and 12 do not actually recite that the provision of the titanium precursor and the nitrogen precursor have to be separate.  Hence, applicant’s arguments are not commensurate in scope with the instant claims as presently written.  Regardless, Kaga teaches of forming a TiN film by supplying and purging titanium tetrachloride and supplying and purging ammonia.
Applicant’s arguments have been considered but are not deemed persuasive.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        04/07/2021